DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05/26/2022 is acknowledged by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Posse (GB1020035) in view of Sillitoe et al. (GB 2549564).
Posse discloses:
1. A pinching device (figs. 1-2) for a flexible tubing (16) comprising a first jaw assembly (6) having a first pinching bar (part having 13) and a pivot (12) at one end of said pinching bar; a second jaw assembly (1) having a second pinching bar (main part which receives 13) opposite said first pinching bar for pinching a flexible tubing (16) therebetween and a hook portion (7, 15) at one end of said second pinching bar received on said pivot of said first jaw assembly (as seen in figs. 1-2), and a ratchet mechanism (2 or 3) for selectively securing said second jaw assembly to said first jaw assembly, said ratchet mechanism including a ratchet (2 or 3) with a plurality of notches (notches seen between each tooth or detent of 5) fixedly mounted on an end of said second jaw assembly opposite said pivot and a pawl member (9) integrally mounted on an end of said first jaw assembly opposite said hook portion for selectively engaging in one of said notches of said ratchet (engaged in fig. 2).
2. A pinching device as set forth in claim 1 wherein said ratchet mechanism further includes a finger release portion (top end portions of 2 or 3, as pushing the top ends of 2 or 3 away from each other by a finger would release the ratchet member from the pawl) extending integrally from said ratchet member for moving said ratchet member from engagement with said pawl (pg. 1, lines 68-71 discloses 2 and 3 as being flexible to move toward and away from each other).
3. A pinching device as set forth in claim 1 wherein said first jaw member has a bifurcated end (between 10 and 11) opposite said pivot receiving said ratchet therein (3) (received therein when tube is clamped; as seen in fig. 2).
5. A pinching device (figs. 1-2) for a flexible tubing (16) comprising a first jaw assembly (6) of plastic material having a first pinching bar (having 13) and a pivot (12) at one end of said pinching bar; a second jaw assembly (1) of plastic material (pg. 1, lines 68-73) having a second pinching bar (portion of 1 receiving 13) opposite said first pinching bar for pinching a flexible tubing (16) therebetween and a hook portion (7, 15) at one end of said second pinching bar received on said pivot of said first jaw assembly for pivoting of said first jaw assembly and said second jaw assembly relative to each other between an open position and a closed position with a flexible tubing therebetween (as seen in figs. 1-2); and a ratchet mechanism ( 2 or 3) for selectively securing said second jaw assembly to said first jaw assembly, said ratchet mechanism including a ratchet (3) with a plurality of notches (between teeth/detents 5) fixedly mounted on an end of said second jaw assembly opposite said pivot and a pawl member (9) integrally mounted on an end of said first jaw assembly opposite said hook portion for selectively engaging in one of said notches of said ratchet (engaged in fig. 2).
6. A pinching device as set forth in claim 5 wherein said ratchet member has a leg (3) extending in depending manner from said second pinching bar and a detent (5) extending from said leg towards said pawl.
7. A pinching device as set forth in claim 6 wherein said ratchet mechanism further includes a finger release portion (top end portions of 2 or 3, as pushing the top ends of 2 or 3 away from each other by a finger would release the ratchet member from the pawl) extending integrally from said leg opposite said detent for moving said detent from engagement with said ratchet (pg. 1, lines 68-71 discloses 2 and 3 as being flexible to move toward and away from each other).
Posse does not disclose the ratchet mechanism as being on the first jaw assembly, and the pawl being a on the second jaw assembly and having the leg extending from the second pinching bar.
Sillitoe et al. teaches a related pivoting clamp (102, figs. 8-12) around a tube having a first jaw assembly (104b) having a pivot (110a) on one end and a rachet (118) on an opposite end, and a second jaw assembly (104a) having a hook (106a) on one end and a pawl (136a) on an opposite end, for the purpose of providing an alternate equivalent reversed arrangement of the ratchet and pawl, in a manner yielding predictable results.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the location of the ratchet to be on the first jaw assembly and the pawl to be on the second jaw assembly, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Reversal of the ratchet and pawl would still function as intended.  Sillitoe et al. also teaches wherein the pawl is a leg (attached  at 148a) extending in depending manner from the second jaw assembly with a finger release portion (150a) integrally extending from the leg portion of the pawl, for the purpose of further having a finger release with better leverage for flexing the pawl out of engagement with the ratchet. 
It would have been obvious to one having ordinary skill in the art to modify the invention of Posse, such that the ratchet and pawl were reversed so that the ratchet mechanism was on the first jaw assembly, and the pawl was on the second jaw assembly, and having the leg extending from the second pinching bar with the finger release, as taught by Whitaker, for the purpose of providing an alternate equivalent reversed arrangement of the ratchet and pawl, in a manner yielding predictable results, and for the purpose of further having a finger release with better leverage for flexing the pawl out of engagement with the ratchet. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Posse (GB1020035) in view of Sillitoe et al. (GB 2549564) further in view of Patterson (US 2015/0219240).
Posse does not disclose further comprising a hollow pin passing into one side of said bifurcated end and into said ratchet to mount said ratchet in said bifurcated end and a rivet passing into an opposite side of said bifurcated end and into said hollow pin to secure said hollow pin in said first jaw assembly.
Patterson teaches a related pivoting clamp wherein the ratchet is a separate member from the jaw that is inserted into bifurcated end of the first jaw assembly by passing a hollow pin into one side of said bifurcated end and into said ratchet to mount said ratchet in said bifurcated end, for the purpose of providing the ratchet with the additional capability of releasing the connection from the pawl.  
It would have been obvious to one having ordinary skill in the art to further modify the invention of Posse, such that the ratchet is a separate member from the jaw that is inserted into bifurcated end of the first jaw assembly by passing a hollow pin into one side of said bifurcated end and into said ratchet to mount said ratchet in said bifurcated end, as taught by Patterson, for the purpose of providing the ratchet with the additional capability of releasing the connection from the pawl.
Although Patterson does not specifically teach an additional a rivet passing into an opposite side of said bifurcated end and into said hollow pin to secure said hollow pin in said first jaw assembly, it would have been obvious to one having ordinary skill in the art to further modify the invention of Posse such that the pivot pin connection further included a rivet passing into an opposite side of said bifurcated end and into said hollow pin to secure said hollow pin in said first jaw assembly, since the Examiner takes Official Notice of facts by asserting that using a rivet to secure a pin is old and well known in the art and of notorious character and serves only to "fill in the gaps" which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection MPEP 2144.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0053926, 2012/0227221, 7350761 each discloses related pivoting clamps with a ratchet and pawl engagement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753